Citation Nr: 1709562	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  16-34 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Eligibility for receipt of Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel








INTRODUCTION

The appellant is the daughter of the Veteran who served on active duty from August 1979 to December 1981.

This matter comes to the Board of Veterans' Appeals (Board) following a May 2016 letter of the Department of Veterans Affairs (VA) Regional Office (RO) at the Muskogee Educational Center, denying the appellant's claim for DEA benefits under 38 U.S.C. Chapter 35.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have a service-connected disability.


CONCLUSION OF LAW

The criteria for eligibility for Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35 are not met.  38 U.S.C.A. § 3501 (West 2014); 38 C.F.R. § 3.807 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107 (b) (West 2014) are not for application.  Any error by VA in compliance with the duties to notify and assist under the Veterans Claims Assistance Act (VCAA) can have no effect on the outcome of the case.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2002) (VA assistance not required where there is no reasonable possibility of substantiating the claim); 38 C.F.R. §§ 21.1031, 21.1032.  Thus, VCAA notice and assistance was not required in this case.  The Board notes, however, the appellant's claim was filed as a fully-developed claim pursuant to the Secretary's program to expedite VA claims. Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  In addition, the appellant was provided with notice of the basis for the agency of original jurisdiction's decision and of regulatory provisions pertinent to eligibility to DEA benefits and was given a sufficient opportunity to respond.  Under these circumstances, she is not prejudiced by the Board proceeding to issue its decision. 

In her June 2016 claim, the appellant sought receipt of DEA benefits to help fund her pursuit of a Bachelor's degree in science based on her status as the child of a Veteran, who is totally disabled, and had been receiving Social Security benefits prior to her graduation from high school.

Basic eligibility for certification of DEA benefits exists if the veteran: 1) was discharged from service under conditions other than dishonorable, or died in service and 2) has a permanent total service-connected disability; or had a permanent total service-connected disability at the date of death; or died as a result of a service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. § 3.087.

Basic eligibility means that a dependent of the Veteran could receive an award of DEA benefits if he or she meets specific requirements.  In the case on appeal, regretfully, the appellant has not met the requirements since the records show that while the Veteran may be totally disabled for Social Security disability benefits, he does not have a service-connected disability for VA purposes.  See 38 C.F.R. § 3.087(c).

The Board empathizes with the appellant's desire to improve her life through the pursuit of higher education.  However, it is bound to follow the controlling regulations.  Because these regulations do not allow for receipt of DEA benefits because the Veteran does not have a service-connected disability, the Board has no basis for awarding the appellant such benefits.  Id.   Accordingly, this claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER


Eligibility for receipt of DEA benefits under 38 U.S.C. Chapter 35 is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


